March 27, 2009


Mr. Mark Lapidus
Burck Lapidus & Lanza, P.C.
5177 Richmond, Suite 850
Houston, TX 77056
Mr. Jay B. Goss
Bruchez Goss Thornton Meronoff & Hawthorne
4343 Carter Creek Parkway, Suite 100
Bryan, TX 77802

RE:   Case Number:  08-0073
      Court of Appeals Number:  10-06-00263-CV
      Trial Court Number:  05000341-CV-272

Style:      PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY
      v.
      REGAN KELLEY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Marc Hamlin |
|   |Ms. Sharri      |
|   |Roessler        |